NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE



 VICKI MORGAN-HICKS,
 Administratrix of the Estate            Civ. No. 17-655 (RMB-JS)
 Of Denzel Morgan,

                 Plaintiff                   MEMORANDUM AND ORDER
         v.

 NEW JERSEY DEP’T OF CORR.,
 et al.,

                 Defendants

     This matter comes before the Court upon Defendants Sgt. Peter

Tambini, Sergeant George Goldner, Corrections Officer Giovanni

Nieves, Corrections Officer Matthew Canto and Corrections Officer

John Jaquez’s (“Defendants”) Motion for Summary Judgment (“Defs’

Mot. for Summ. J.,” ECF No. 48; “Defs’ Brief in Supp. of Mot. for

S.J.,”    ECF   No.   48-8);   Plaintiff’s   Brief   in   Opposition   to

Defendants’ Motion for Summary Judgment (“Pl’s Opp. Brief,” ECF

No. 51); Plaintiff’s Supplemental Statement of Disputed Material

Facts in Opposition to Defendants’ Motion for Summary Judgment

(“Pl’s Supp. SODMF,” ECF No. 54); and Defendants’ Response to

Plaintiff’s Supplemental Statement of Disputed Material Facts in

Opposition to Defendants’ Motion for Summary Judgment (“Defs’
Reply,” ECF No. 55). For the reasons discussed below, the Court

will order supplemental briefing.

I.    BACKGROUND

      Denzel   Morgan   (“Morgan”),      pro   se,   filed   the   original

complaint in this matter on January 31, 2017. (Compl., ECF No. 1.)

On April 18, 2017, Defendants New Jersey Department of Corrections,

Corrections Officer Ceka, and the remaining individual defendants

in their official capacities were dismissed from this action.

(Stip. and Order of Dismissal, ECF No. 19.) Denzel Morgan was

killed on November 27, 2017, and Plaintiff’s counsel filed an

application to substitute party. (Not. of Mot. for Substitution of

Party, ECF No. 41.) Plaintiff filed an amended complaint on May 3,

2018. (Am. Compl., ECF No. 45.)

II.   THE AMENDED COMPLAINT

      Denzel Morgan, Plaintiff’s decedent, was lodged as an inmate

at Garden State Youth Correctional Facility in Yardville, New

Jersey on September 5, 2015. (Am. Compl., ECF No. 45 at 3, ¶1.)

During dinner on September 5, 2015, Morgan saw Defendant Nieves in

possession of tobacco in the officer closet station. (Id., ¶2.)

When Morgan was alone in his cell later that day, Defendant Nieves

opened the cell door with a key, entered the cell, punched Morgan

in the head and face and kicked him throughout his body without

justification.     (Id.,   ¶¶3-4.)    Upon     information   and   belief,



                                     2
Defendant Nieves assaulted Morgan because Morgan saw Nieves with

tobacco earlier that day. (Am. Compl., ECF No. 45, ¶5.)

     Defendant Canto arrived at Plaintiff’s cell and also struck

Morgan in the head and face, kicked him throughout his body and

sprayed OC in his face without justification. (Id., ¶6.) Defendants

Jaquez, Tambini and Goldner also responded to Morgan’s cell and

assaulted Morgan without justification. (Id., ¶¶7-8.) Defendants

Nieves, Canto, Jaquez, Tambini and Goldner continued to assault

Morgan as they removed him from his cell and transported him to a

cell block day room. (Id., ¶¶9-10.) As a result of the assault by

the Defendants, Plaintiff sustained bodily injuries and emotional

Distress. (Id., ¶12.)

     In Count One, Plaintiff alleges Defendants violated Morgan’s

rights under Fourth and Fourteenth Amendments and the United States

Constitution and 42 U.S.C. § 1983. (Id. at 4-5.) In Count Two,

Plaintiff alleges Defendants Tambini and Goldner had a reasonable

opportunity to intervene but failed to intervene in the assault on

Morgan by Defendants Nieves, Canto and Jaquez, in violation of the

Fourth and Fourteenth Amendments to the United States Constitution

and 42 U.S.C. § 1983. (Id. at 5-6.)

     Plaintiff alleges in Count Three that Defendants Nieves,

Canto, Jaquez, Tambini and Goldner misrepresented the facts of

their encounter with Morgan to protect themselves from criminal

prosecution   and/or   civil   liability.   (Id.   at   6-7.)   Plaintiff

                                   3
alleges this was a malicious abuse of process in violation of the

Fourth and Fourteenth Amendments to the United States Constitution

and 42 U.S.C. § 1983. (Am. Compl., ECF No. 45 at 6-7.)

     For Count Four, Plaintiff alleges Defendants Tambini and

Goldner were the supervisory officers in charge at the time Morgan

was assaulted, and they failed in their duty to prevent Defendants

Nieves, Canto and Jaquez from violating Morgan’s constitutional

rights under the Fourth and Fourteenth Amendments and 42 U.S.C. §

1983. (Id. at 7-8.) Plaintiff further alleges Defendants Tambini

and Goldner either directed Defendants Nieves, Canto and Jaquez to

violate Morgan’s rights or they knew of and acquiesced in their

subordinates’ violations. (Id.)

     In Count Five, Plaintiff alleges that the excessive force,

failure to intervene, abuse of process and supervisory liability

of Defendants Nieves Canto, Jaquez, Tambini and Goldner deprived

Plaintiff of his substantive due process right to be free from

unlawful seizure of his person, his right to due process and his

fundamental right to liberty secured by the Constitution of the

United States and the Constitution of the State of New Jersey in

violation of N.J.S.A. 10:6-1 et seq. (Id. at 8-9.)

III. ADMISSIBLE EVIDENCE OF DISPUTED MATERIAL FACTS

     Federal Rule of Civil Procedure 56(c)(2) provides that “a

party may object that the material cited to support or dispute a

fact cannot be presented in a form that would be admissible in

                                  4
evidence.” Defendants contend Plaintiff has offered no competent

evidence     that    Defendants    violated    Morgan’s    rights    by    using

excessive force against him and Defendants have offered competent

evidence to the contrary; therefore, they are entitled to summary

judgment. (Defs’ Brief in Supp. of Mot. for S.J., ECF No. 48-8 at

13,   16.)   In     Defendants’   Response    to    Plaintiff’s   Supplemental

Statement    of     Disputed   Material    Facts,    Defendants   argued   that

Morgan’s answers to interrogatories are not admissible at trial.

(Defs’ Reply, ECF No. 55.) Defendants did not cite to case law in

support of their admissibility argument and Plaintiff did not

directly address Defendants’ admissibility argument.

      Morgan’s answers to interrogatories (Pl’s Ex. A, ECF No. 51-

3) is not the only document Plaintiff submitted in opposition to

Defendants’ motion for summary judgment. Plaintiff submitted the

following: Ex. B, Inmate Statement of Kideem McLeod; Ex. C, Inmate

Statement of Tyquan Strand; Ex. D, Authorization for Prehearing

Detention Placement Form of Defendant Sergeant Peter Tambini; Ex.

E, Disciplinary Reports of Sergeant Peter Tambini, Corrections

Officer Giovanni Nieves, and Corrections Officer Matthew Canto;

Ex. F, New Jersey Dep’t of Corrections Adjudication of Disciplinary

Charge; Ex. G, St. Francis Medical Center records of Denzel Morgan;

Ex. H, Rutgers University medical records of Denzel Morgan; Exhibit

I, Evaluation of Charles F. Martinson, J.D., M.D. (Decl. of



                                       5
Clifford P. Yannone in Supp. of Pl’s Opp. to Defs’ Mot. for Summ.

J., ECF No. 51-3.)

     After the parties filed their briefs in support of and in

opposition      to   summary   judgment,   Plaintiff,   with   Defendants’

consent   and    the   Court’s   permission,   submitted   Exhibit   J   in

opposition to Defendants’ motion for summary judgment. (Order, ECF

No. 53; Pl’s Ex. J, ECF No. 54-3.) Exhibit J is a transcript of an

interview of Denzel Morgan that took place on September 9, 2015.

(Pl’s Ex. J, ECF No. 54-3.) The parties have not discussed the

admissibility of Exhibit J or whether the contents of the exhibit

create disputed material facts that preclude summary judgment on

any of Plaintiff’s claims. The Court will order supplemental

briefing.

     The Court also notes that Defendants addressed Plaintiff’s

excessive force claim under the Fourth Amendment standard, and

Plaintiff addressed the excessive force claim under the Fourth and

Eighth Amendment standards. The standards are not identical and

the parties should address in their supplemental briefs which

standard is applicable to Plaintiff’s claim.

     The Court further notes that Defendants did not discuss

Plaintiff’s claims of failure to intervene and malicious abuse of

process under the U.S. Constitution and New Jersey Civil Rights

Act. If Defendants seek summary judgment on all claims, they must

discuss each claim. Finally, if Plaintiff opposes summary judgment

                                      6
on each claim, Plaintiff shall state the elements of each claim

and cite to the specific evidence Plaintiff will rely on in support

of each element of each claim. The parties shall support their

arguments   concerning      the     admissibility   of   evidence   with

appropriate case law.

     IT IS therefore on this 22nd day of October 2019,

     ORDERED that the parties shall submit supplemental briefs in

support of and in opposition to Defendants’ motion for summary

judgment (ECF No. 48) within 30 days of the date of entry of this

Order; the parties may submit reply briefs to the supplemental

briefs in support of and in opposition to Defendants’ motion for

summary judgment within fourteen days of the filing date of the

supplemental briefs; and it is further

     ORDERED   that   the   Clerk    shall   administratively   terminate

Defendants’ motion for summary judgment (ECF No. 48), solely for

administrative purposes; the Court will direct the Clerk to reopen

the motion upon receipt of the supplemental briefs and reply

briefs.


                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge




                                      7
